EXAMINER’S AMENDMENT
[1]	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

[2]	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Adrian Battison (Reg. No. 31,726) on November, 18, 2011.

The application has been amended as follows: 
[3]	Please replace claim 8 with:

 “	The method according to claim 7, wherein the dynamic thresholding step uses sub-thresholds of at least one of pixel intensity, cluster size, cluster diameter, and cluster aspect ratio which are progressively adjusted to fit laser blobs that fall between the following two laser blob types:
Type A are laser blobs that correspond to one or more of the following:
 Close target object; 
Dark ambient light condition; 
High intensity target object; 
Type B are laser blobs that correspond to one or more of the following: 
Far target object; 
Bright ambient light condition; 


Please replace claim 9 with:
“The method according to claim 8 wherein the voting function used is: 
V=aS-bA+cCG 
Where: 
a is the weight coefficient for the size of the laser blob; 
S is the size of the laser blob in pixel count;
b is the weight coefficient for the aspect ratio; 
A is the aspect ratio of the laser blob;
c is the weight coefficient for the overall color of the laser blob; 
CG is the color grade computed for the laser blob.”.

Please replace claim 10 with: 
	“A method for optically determining the distance to and object using a hand held camera, the method comprising the steps of: 
acquiring using camera optics two sequential images of the target object wherein one of the images is a background image and the other of the images is a foreground image; 
illuminating the target object in the foreground image with a collimated laser source that is laterally displaced from the camera optics to form a laser blob on the foreground image; 

analyzing the background and foreground images in order to extract the laser blob coordinates in the image domain; 
and calculating the distance to the object from the blob coordinates; 
wherein said analyzing uses a background differencing step which generates a difference image between the background and foreground images; 
wherein the analyzing includes producing a list of potential laser blobs; 
and wherein a voting function is used to analyze the potential laser blobs based on at least one of their size, aspect ratio, and the original color in the foreground image, where the potential laser blob with the highest vote is selected and its center of mass is used to determine the distance from the camera to the illuminated object;
wherein the voting function used is: 
V=aS-bA+cCG 
Where: 
a is the weight coefficient for the size of the laser blob; 
S is the size of the laser blob in pixel count;
b is the weight coefficient for the aspect ratio; 
A is the aspect ratio of the laser blob; 
c is the weight coefficient for the overall color of the laser blob;
CG is the color grade computed for the laser blob.”.


REASONS FOR ALLOWANCE
[4]	The following is an examiner’s statement of reasons for allowance: The instant invention is related to determining the distance to an object.

[5]	The following is an examiner’s statement of reasons for allowance: Prior arts were found and applied in the previous actions. The applicant has amended each dependent claim which was previously objected to as containing allowable subject matter into independent form.
 
[6]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

[7]	Claims 4-10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488